Title: Matthew Ridley to William Temple Franklin, 1 August 1784
From: Ridley, Matthew
To: Franklin, William Temple



Dear Sir
Paris August the 1st. 1784—

You will oblige me by getting an Order from the Minister to let my Baggage pass a Note of which you have underneath & also for the Furniture I propose sending to America—
I shall have the pleasure of seeing you on Wednesday.—Capt: Hughes a Relation of mine is with me, if agreeable I propose bringing him; but should you wish it not so, or that there will be any impropriety in it be free enough to let me know by a Line.— With best wishes I am Dear Sir Yr. Obed hble sert

Matt: Ridley

